Order unanimously reversed and matter remitted to Erie County Court for a hearing in accordance with the memorandum. Memorandum: *966Appellant is entitled to a hearing upon the allegations presented in the petition. Upon such hearing considerations should be given to the claim of petitioner that he was not represented by counsel at the time of resentenee. (Cf. Berry v. New York, 375 U. S. 160; People v. Berry, 20 A D 2d 625.) (Appeal from order of Erie County Court denying, without a hearing, motion to vacate a judgment of conviction for robbery, first degree, rendered October 30, 1958.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Vecchio, JJ.